Citation Nr: 0825948	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  05-01 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel




INTRODUCTION

The veteran had active service from July 1962 through July 
1982.  He died in January 2003 and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the veteran's death, the 
United States Court of Appeals for Veterans Claims (Court) 
has held section 5103(a) notice must be very specifically 
tailored to the claim. 
Hupp v. Nicholson, 21 Vet. App. 342 (2007). The notice should 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected. Id.

During his lifetime, service connection was in effect for 
degenerative arthritis, both elbows and right knee; residuals 
of the fracture to the left lateral tibial plateau/knee; and 
history of lumbar strain with x-ray abnormality, with a 
combined rating of 40 percent at the time of this death.  See 
March 2002 rating decision. To date, VA has not provided the 
appellant with notice consistent with the Court's holding in 
Hupp. While the Board regrets the delay, this must be 
accomplished in order for VA to satisfy its due process 
obligation to the appellant.

Accordingly, the case is REMANDED for the following action:

1. Send the appellant and her 
representative a letter that complies with 
the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b). The letter should explain, what, 
if any, information and (medical and lay) 
evidence not previously provided to VA is 
necessary to substantiate the appellant's 
claim. The notice should include (1) a 
statement of the conditions for which the 
veteran was service-connected at the time 
of his death; (2) an explanation of the 
evidence and information required to 
substantiate a DIC claim based on a 
previously service-connected condition; 
and (3) an explanation of the evidence and 
information required to substantiate a DIC 
claim based on a condition not yet service 
connected. The letter should indicate 
which portion of the evidence, if any, is 
to be provided by the appellant and which 
portion, if any, VA will attempt to obtain 
on her behalf. 

2.  Readjudicate the appellant's claim. If 
the benefits sought on appeal remain 
denied, the appellant should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




